 



EXHIBIT 10.1

This Grant Document sets forth the terms and conditions of your year-end grant
of stock-based compensation under the Merrill Lynch & Co., Inc. (“ML&Co.”)
Long-Term Incentive Compensation Plan (the “Plan”).

1. The Plan.

This grant is made under the Plan, the terms of which are incorporated into this
Grant Document. Capitalized terms used in this Grant Document that are not
defined, shall have the meanings as used or defined in the Plan. References in
this Grant Document to any specific Plan provision shall not be construed as
limiting that provision or the applicability of any other Plan provision.

2. Grant Conditions.

By accepting this grant, you acknowledge that you understand that the grant is
subject to all of the terms and conditions contained in the Plan and in this
Grant Document and that you consent to all grant conditions, including without
limitation, the conditions set forth in paragraphs 3, 4 and 6.

RESTRICTED SHARES



(a)   General. A Restricted Share is a share of ML&Co. Common Stock that is
beneficially owned by you but held by ML&Co. on your behalf until the end of the
Vesting Period described below. Your Restricted Shares have voting rights and
pay quarterly dividends.



(b)   Vesting Period. Except as described in paragraph 3, Restricted Shares will
be forfeited if you terminate employment or otherwise violate any of the terms
and conditions of your grant during the four-year Vesting Period ending on the
date specified in your grant as the Vesting Date. Restricted Shares may not be
sold, transferred, assigned, pledged or otherwise encumbered during the Vesting
Period. Thereafter, Restricted Shares will be distributed to you, subject to
reduction in the number of shares to be delivered necessary to satisfy
applicable tax withholding requirements.



(c)   Termination of Your Rights to Restricted Shares under Certain
Circumstances. Unless the Committee otherwise determines, and except as provided
in paragraph 3 hereof, (1) if your employment terminates for any reason other
than Retirement or Disability or as a result of a Reduction in Force (as more
fully described in paragraph 4) or (2) you violate any of the conditions
outlined in paragraph 4 hereof, your right to the Restricted Shares that have
not yet become vested prior to your date of termination or the date of the
violation of the conditions outlined in paragraph 4 shall terminate and the
Restricted Shares shall not be delivered to you.



(d)   Delivery — Merrill Lynch Account Designation.



  (i)   As a participant in the Plan, you need to designate a Merrill Lynch
account into which shares of ML&Co. Common Stock will be deposited when they are
released

 



--------------------------------------------------------------------------------



 



      to you. This account cannot be a Trust Account, Individual Retirement
Account or other tax-deferred account. You may use a joint account if you are
the primary owner of the account. Account designations can be made on the
Payroll Self Service Web Site at http://hr.worldnet.ml.com/edf2. (From the HR
Intranet homepage, click on Payroll Self Service.)   (ii)   Once your Restricted
Shares have vested in accordance with the terms of this Grant Document, you will
be entitled to have those shares delivered as soon as practicable (but in no
case more than 30 days after the Vesting Date) to the Merrill Lynch account you
have designated.

STOCK OPTIONS



(a)   General. Upon payment of the Exercise Price, and applicable federal,
state, local or other tax withholding due on exercise, you will receive shares
of ML&Co. Common Stock.



(b)   Exercisability. Stock Options become exercisable at a rate of 25% per year
beginning on the first anniversary date of the award. Once exercisable, Stock
Options remain exercisable until the expiration date of the award, provided that
you comply with the covenants contained in paragraph 4 and remain employed by
Merrill Lynch. Termination of Employment rules that govern whether or not you
may continue to exercise your options after your employment has terminated are
set forth under the heading Termination of Employment that follows.



(c)   Exercise Price. The Exercise Price of your Stock Options is the price at
which you have the right to purchase a share of ML & Co. Common Stock. The
Exercise Price is reflected on the Certificate of Grant.

Your option exercise choices are described on the Human Resources section of the
Merrill Lynch WorldNet at
http://hr.worldnet.ml.com:1180/WN/index/1,,3465,00.html



(d)   Termination of Your Rights to Exercise Stock Options under Certain
Circumstances. Unless the Committee otherwise determines, and except as provided
in paragraph 3 hereof, (1) if your employment terminates for any reason other
than Retirement or Disability or as a result of a Reduction in Force (as more
fully described in paragraph 3) or (2) you violate any of the conditions
outlined in paragraph 4 hereof, your right to Stock Options that have not been
exercised prior to your date of termination or the date of the violation of the
conditions outlined in paragraph 4 shall terminate and the Stock Options shall
be no longer exercisable and shall be cancelled.



(e)   Transferability. Stock Options may not be assigned, pledged or otherwise
transferred in whole or in part except as noted below or, in the event of death,
to a beneficiary designated on the Designation of Beneficiary Form. A
beneficiary may include a charity or trust.

All or a portion of the Stock Options awarded to employees receiving a stock
bonus of US$300,000 or more may be transferred at any time after the grant date
to children and grandchildren and to trusts for their benefit. This feature
offers estate and gift tax planning flexibility for U.S. taxpayers and may not
be applicable to employees resident

 



--------------------------------------------------------------------------------



 



outside of the U.S. Please contact your tax or financial advisor for advice on
transferring Stock Options. Please contact the Corporate Secretary’s Office for
more details.

In the U.S., the Internal Revenue Service has indicated that the transfer of a
stock option is not considered complete for U.S. gift tax purposes until it is
no longer subject to forfeiture. You should consult with your tax or financial
advisor for advice on any such gift.

3. Effect of Termination of Employment.

In general, if, prior to the end of the Vesting Period for your grant, your
employment terminates or you fail to comply with the covenants contained in
paragraph 4 of this Grant Document, your rights to your unvested Restricted
Shares and unexercised Stock Options will cease and they will be forfeited. In
the case of termination of employment, if your termination occurs in connection
with the limited circumstances outlined below your grant will continue to vest
notwithstanding termination, provided that you continue to satisfy the
conditions described below – if you fail to comply with the conditions your
rights to your Restricted Shares will cease and they will be forfeited:



(a)   Death: If you die: (1) your Restricted Shares will vest immediately and
shares will be distributed to your designated beneficiary or estate as soon as
possible; and (2) any unexercised Stock Options will be immediately exercisable
by your designated beneficiary or your estate.



(b)   Disability or Career Retirement: If your employment is terminated as a
result of Disability or if you qualify for Career Retirement (as defined below)
your Restricted Shares will continue to vest and your Stock Options will
continue to be and become exercisable, notwithstanding your termination provided
that, (1) you do not compete with, or recruit employees from, Merrill Lynch and
(2) do not violate the covenants contained in paragraph 4. If you compete with
or recruit employees from Merrill Lynch or violate the covenants contained in
paragraph 4 during the Vesting Period for your Restricted Shares or the
exercisability period for your Stock Options, your rights to your unvested
Restricted Shares and unexercised Stock Options will terminate and they will be
forfeited.

To be eligible for “Career Retirement” treatment, you must fulfill the following
requirements:



  •   Your employment must have been terminated other than for cause, and



  •   You must have completed at least 5 years of service with Merrill Lynch,
and



  •   Your age and service computed as full years and completed months total at
least 45, or



  •   At the request of Merrill Lynch, you become an employee (upon termination
with ML) of a non-consolidated joint venture of ML & Co., a spin-off or a new
venture

 



--------------------------------------------------------------------------------



 



      company in which ML&Co. has made a substantial investment and that is
expressly approved by the Head of Human Resources for Career Retirement
treatment.



  •   After your termination, you must not engage in any business that is in
competition with the business of Merrill Lynch, recruit any Merrill Lynch
employees or violate any of the covenants contained in paragraph 4 hereof.

“Disability,” under the Plan is defined as a physical or mental condition that,
in the opinion of the Head of Human Resources of Merrill Lynch (or his or her
functional successor), renders you incapable of engaging in any employment or
occupation for which he or she is suited by reason of education or training.



(c)   Termination of Employment Due to Reduction in Force: If your employment is
terminated in connection with a reduction in force, provided that, you sign and
return an Agreement and Release and you comply thereafter with its terms:



  (i)   your Restricted Shares will continue to vest until their Vesting Date,  
  (ii)   your Stock Options will continue to be and become exercisable until a
date which is 30 days after the last date on which all Stock Options that have
been awarded to you become 100% exercisable.

NOTE: The effect of this provision will be that your Stock Options will have an
exercise period that may be considerably shorter than their original term.



(d)   Termination of Employment for Other Reasons (including cause): In the
event your employment is terminated for any other reason, including if your
employment is terminated by Merrill Lynch for cause, your rights to your
unvested Restricted Shares and unexercisable Stock Options shall terminate and
they will be forfeited. You will have 90 days (but in no event beyond the
expiration date of the award) to fully exercise all exercisable Stock Options –
after such 90 period has lapsed, your rights to any unexercised Stock Options
shall terminate, and they shall be forfeited.

4. Conditions.



(a)   Notice Period. You agree that for the remainder of your employment, you
shall provide ML&Co. with at least six months advance written notice (the
“Notice Period") prior to the termination of your employment. During this Notice
Period, you shall remain employed by Merrill Lynch (and receive base salary and
certain benefits, but will not receive any payments or distributions or accrue
any rights to a bonus or any payments or distributions under the Variable
Incentive Compensation Program, pro-rata or otherwise) and shall not commence
employment with any other employer. You further agree that during the Notice
Period, you shall not directly or indirectly induce or solicit any client of
Merrill Lynch to terminate or modify its relationship with Merrill Lynch.



(b)   Employment by a Competitor. You agree that, during the period beginning on
the date of the termination of your employment and ending on the date of vesting
of your Restricted Shares or Stock Options, you will not, without prior written
consent from ML&Co., engage in any employment, accept or maintain any
directorship or other

 



--------------------------------------------------------------------------------



 



    position, own an interest in, or, as principal, agent, employee, consultant
or otherwise, provide any services to anyone, whether or not for compensation,
in any business that is engaged in competition with the business of the ML&Co.
or its affiliates (a “Competitive Business”).



(c)   Non-Solicitation. You agree that you will not directly or indirectly
solicit for employment any person who is or was an employee of ML&Co. or any of
its affiliates at any time during the six-month period immediately preceding the
date of such solicitation.



(d)   No Hire. You agree that during a period of six months following your
termination, you will not hire or otherwise engage, directly or indirectly
(including, without limitation, through an entity with which the you are
associated), as an employee or independent contractor, any person who is or was
an employee of the ML&Co. or any of its affiliates and who, as of the date of
your termination of employment, had the title First Vice President or Managing
Director or higher and reported directly to the Executive or to the Chief
Executive Officer or President of the Company (“Executive, CEO or President
Direct Reports”) or any person with the title First Vice President or Managing
Director or higher who, at the time of your termination, reported directly to
the Executive, CEO or President Direct Reports, provided, however, that this
paragraph 4(iv) shall not apply to you, if at the time of your termination you
are not a direct report to the CEO, or, the President, if any, of ML&Co. and
provided further that the hiring of any person whose employment was
involuntarily terminated by ML&Co. or any of its affiliates shall not be a
violation of this covenant.



(e)   Non-Disparagement. You agree that you will not disparage, portray in a
negative light, or make any statement which would be harmful to, or lead to
unfavorable publicity for, ML&Co. or any of its affiliates, or any of its or
their current or former directors, officers or employees, including without
limitation, in any and all interviews, oral statements, written materials,
electronically displayed materials and materials or information displayed on
internet- or intranet-related sites; provided however, that this Grant Document
will not apply to the extent you are making truthful statements required by law
or by order of a court or other legal body having jurisdiction or when
responding to any inquiry from any governmental agency or regulatory or
self-regulatory organization.



(f)   Confidential Information. You agree that following any termination of
employment, you will not without prior written consent or as otherwise required
by law, disclose or publish (directly or indirectly) any Confidential
Information (as defined below) to any person or copy, transmit or remove or
attempt to use, copy, transmit or remove any Confidential Information for any
purpose. “Confidential Information” means any information concerning ML&Co. or
any of its affiliates’ business or affairs which is not generally known to the
public and includes, but is not limited to, any file, document, book, account,
list, process, patent, specification, drawing, design, computer program or file,
computer disk, method of operation, recommendation, report, plan, survey, data,
manual, strategy, financial data, client information or data, or contract which
comes to your knowledge in the course of your employment or which is generated
by you in the course of performing your obligations whether alone or with
others.

 



--------------------------------------------------------------------------------



 



(g)   Confidentiality. You also agree that in the event your employment is
terminated you will not disclose the circumstances of your termination to any
other party, except that you may make such disclosure: on a confidential basis
to your tax, financial or legal advisors, your immediate family members, or any
prospective employer or business partner, provided that, in each case, such
third party agrees to keep such circumstances confidential.



(h)   Cooperation. You agree to (i) provide truthful and reasonable cooperation,
including but not limited to your appearance at interviews and depositions, in
all legal matters, including but not limited to regulatory and litigation
proceedings relating to your employment or area of responsibility at Merrill
Lynch or its affiliates, whether or not such matters have already been commenced
and through the conclusion of such matters or proceedings, and (ii) to provide
Merrill Lynch’s counsel all documents in yours possession or control relating to
such regulatory or litigation matters.



(i)   Injunctive Relief. Without limiting any remedies available, you
acknowledge and agree that a breach of the covenants contained in subparagraphs
(a) – (d), (f) and (g) of this paragraph 4 will result in material and
irreparable injury to Merrill Lynch and its affiliates for which there is no
adequate remedy at law and that it will not be possible to measure damages for
such injuries precisely. Therefore, you agree that, in the event of such a
breach or threat thereof, Merrill Lynch shall be entitled to seek a temporary
restraining order and a preliminary and permanent injunction, without bond or
other security, restraining him or her from engaging in activities prohibited by
subparagraphs (a) – (d), (f) and (g) of this paragraph 4 or such other relief as
may be required specifically to enforce any of the covenants in subparagraphs
(a) – (d), (f) and (g) of this paragraph 4, provided however, that Merrill Lynch
shall be entitled to seek injunctive relief for violations of subparagraph
(c) of this paragraph 4 only during the period beginning on the date of your
termination of employment and ending on the first anniversary of that date.

5. Effect of a Change in Control of ML&Co.

If a Change of Control of ML&Co. (as defined in the Plan) occurs and your
employment terminates without Cause (as defined in the Plan), or for Good Reason
(as defined in the Plan), you will be paid the Fair Market Value of all of your
Restricted Shares and unexercised Stock Options in cash.

6. How to Exercise Stock Options.

Your option exercise choices are described on the Human Resources section of the
Merrill Lynch WorldNet at
http://hr.worldnet.ml.com:1180/WN/index/1,,3465,00.html Stock Options are
exercisable through the Retirement Services Group (RSG). You must open a Limited
Individual Investor Account to exercise. You may submit exercise requests
virtually 24 hours a day, seven days a week through the Interactive Voice
Response Service (IVR) at 1-[877-637-6767]. Alternatively, participant service
representatives are available to help you from at least 8:00 a.m. to 7:00 p.m.
Eastern Time, on any day the New York Stock Exchange is open. Outside of the
United States, you can call [609-818-8885] collect to speak to a

 



--------------------------------------------------------------------------------



 



participant service representative from 8 a.m. to Midnight Eastern Time on any
day the New York Stock Exchange is open.

You may also exercise your Stock Options by visiting the Benefits On Line
Web-site.

If you are a restricted person under ML&Co. policies, you request clearance from
the Corporate Secretary’s Office for any exercise of Stock Options and will be
prohibited from exercising your Stock Options within a blackout period. This may
affect your ability to exercise Stock Options just prior to the expiration date.
If you have questions regarding your status as a restricted person and the
applicable blackout periods applicable to you, please contact the Corporate
Secretary’s Office.

 